UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5079 John Hancock Tax-Exempt Series Fund (Exact name of registrant as specified in charter) Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred E. Ouellette, Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: August 31 Date of reporting period: November 30, 2005 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock New York Tax-Free Income Fund Securities owned by the Fund on November 30, 2005 (unaudited) Interest Maturity Credit Par value State, issuer, description rate (%) date rating (A) Value Tax-exempt long-term bonds 99.90% (Cost $60,308,884) New York 87.36% Albany Parking Auth, Rev Ref Ser 2001A 5.625 07-15-25 BBB+ 750 795,015 Chautauqua Tobacco Asset Securitization Corp, Rev Ref Asset Backed Bond 6.750 07-01-40 BBB 1,000 1,070,370 Erie County Tobacco Asset Securitization Corp, Rev Ref Asset Backed Bond Ser 2005A 5.000 06-01-38 BBB 1,000 924,670 Herkimer County Industrial Development Agency, Rev Ref Folts Adult Home Ser 2005A 5.500 03-20-40 Aaa 1,000 1,084,360 Islip Community Development Agency, Rev Ref NY Institute of Technology 7.500 03-01-26 AAA 1,500 1,545,675 Liberty Development Corp, Rev Goldman Sachs Headquarters 5.250 10-01-35 A+ 1,000 1,099,670 Metropolitan Transportation Auth, Rev Serv Contract Commuter Facil Ser 3 7.375 07-01-08 A3 550 582,092 Monroe Newpower Corp, Rev Ref Pwr Facil 5.100 01-01-16 BBB 1,000 1,032,250 Nassau County Industrial Development Agency, Rev Ref Civic Facil North Shore Hlth Sys Projs Ser 2001A 6.250 11-01-21 A3 275 298,416 Rev Ref Civic Facil North Shore Hlth Sys Projs Ser 2001B 5.875 11-01-11 A3 285 303,938 New York, City of, Gen Oblig Unltd Preref Ser 1990B 8.250 06-01-07 A+ 180 192,789 Gen Oblig Unltd Unref Bal Ser 1990B 8.250 06-01-07 A+ 20 21,381 Gen Oblig Unltd Ser 2001B 5.250 12-01-17 A+ 1,500 1,587,690 Gen Oblig Unltd Ser 2004J 5.000 05-15-23 A+ 1,000 1,029,870 New York City Industrial Development Agency, Rev Civic Facil Lycee Francais de NY Proj Ser 2002A 5.375 06-01-23 A 1,000 1,032,060 Rev Civic Facil Polytechnic Univ Proj 6.125 11-01-30 BB+ 1,000 990,480 Rev Liberty 7 World Trade Ctr Ser 2005A (G) 6.250 03-01-15 BB 1,000 1,045,040 Rev Ref Brooklyn Navy Yard Cogen Partners 5.650 10-01-28 BBB- 1,000 994,960 Rev Spec Airport Facil Airis JFK I LLC Proj Ser 2001A 5.500 07-01-28 BBB- 1,000 1,002,090 Rev Ref Terminal One Grop Assn Proj (M) 5.500 01-01-21 BBB+ 1,000 1,052,140 New York City Municipal Water Finance Auth, Rev Preref Wtr & Swr Sys Ser 2000B 6.000 06-15-33 AA+ 740 824,293 Rev Ref Wtr & Swr Sys 5.500 06-15-33 AA+ 1,500 1,607,745 Rev Ref Wtr & Swr Sys Cap Apprec Ser 2001D Zero 06-15-20 AA+ 2,000 1,056,380 Rev Unref Bal Wtr & Swr Sys Ser 2000B 6.000 06-15-33 AA+ 460 508,659 Rev Wtr & Swr Sys Ser 2000C (P) 2.920 06-15-33 AAA 300 300,000 New York City Transitional Finance Auth, Rev Future Tax Sec Ser 2000B 6.000 11-15-29 AAA 1,000 1,112,010 Page 1 John Hancock New York Tax-Free Income Fund Securities owned by the Fund on November 30, 2005 (unaudited) Rev Ref Future Tax Sec Ser 2002A (Zero to 11-01-11 then 14.000%) (O) Zero 11-01-29 AAA 1,000 794,230 New York City Trust For Cultural Resources, Rev Ref American Museum of Natural History Ser 2004A 5.000 07-01-36 AAA 1,000 1,032,940 New York Local Government Assistance Corp, Rev Ref Ser 1993C 5.500 04-01-17 AA 1,225 1,360,411 New York Mortgage Agency, Rev Ref Homeowner Mtg Ser 94 5.900 10-01-30 Aa1 495 514,439 New York State Dormitory Auth, Rev Cap Apprec FHA Insd Mtg Ser 2000B Zero 08-15-40 AAA 3,000 372,150 Rev Ed Personal Income Tax Ser 2005F (M) 5.000 03-15-30 AA 1,000 1,029,140 Rev Lease State Univ Dorm Facil Ser 2000A 6.000 07-01-30 AA- 1,000 1,114,920 Rev Miriam Osborn Mem Home Ser 2000B 6.875 07-01-25 A 750 838,583 Rev North Shore L I Jewish Grp 5.375 05-01-23 A3 1,000 1,040,560 Rev Ref Concord Nursing Home Inc 6.500 07-01-29 Aa1 500 540,220 Rev Ref Ser 2002B 5.250 11-15-23 AA- 2,000 2,144,540 Rev Ref State Univ Edl Facil Ser 1993A 5.500 05-15-19 AA- 2,000 2,234,140 Rev Ref State Univ Edl Facil Ser 1993A 5.250 05-15-15 AAA 1,000 1,095,550 Rev Ref Univ of Rochester Defd Income Ser 2000A (Zero to 07-01-10 then 6.05%) (O) Zero 07-01-25 AAA 1,000 837,710 Rev State Univ Edl Facil Ser 2000B 5.375 05-15-23 AA- 1,000 1,086,840 Rev Unref City Univ 4th Ser 2001A 5.250 07-01-31 AA- 130 140,832 New York State Environmental Facilities Corp, Rev Ref Poll Control (P) 11.372 06-15-11 AAA 500 677,225 Rev Unref Bal Poll Control Ser 1991E 6.875 06-15-10 AAA 40 40,135 New York State Power Auth, Rev Ref Gen Purpose Ser 1990W 6.500 01-01-08 AAA 250 256,625 New York State Thruway Auth, Rev Ref Hwy & Brdg Trust Fund Ser 2005B 5.000 04-01-19 AAA 500 532,760 Onondaga County Industrial Development Agency, Rev Sr Air Cargo 6.125 01-01-32 Baa3 1,000 1,022,680 Orange County Industrial Development Agency, Rev Civic Facil Arden Hill Care Ctr Newburgh Ser 2001C (G) 7.000 08-01-31 BB 500 526,555 Port Auth of New York and New Jersey, Rev Cons Thirty Seventh Ser 2004 5.500 07-15-18 AAA 2,000 2,188,200 Rev Ref Spec Proj KIAC Partners Ser 4 (G) 6.750 10-01-19 BBB 1,500 1,565,415 Sales Tax Asset Receivables Corp, Rev Ser 2004A 5.250 10-15-27 AAA 1,000 1,070,950 Rev Ser 2004A 5.000 10-15-32 AAA 1,000 1,036,940 Suffolk County Industrial Development Agency, Rev Civic Facil Huntington Hosp Proj Ser 2002B 6.000 11-01-22 BBB 1,000 1,068,690 Triborough Bridge & Tunnel Auth, Rev Ref Gen Purpose Ser 1992Y 6.125 01-01-21 AAA 1,500 1,806,255 TSASC, Inc., Rev Tobacco Settlement Asset Backed Bond Ser 1 5.500 07-15-24 BBB 850 865,989 Upper Mohawk Valley Regional Water Finance Auth, Rev Wtr Sys Cap Apprec Zero 04-01-22 Aaa 2,230 1,074,481 Westchester County Healthcare Corp, Rev Ref Sr Lien Ser 2000A 6.000 11-01-30 B 1,150 1,150,897 Westchester Tobacco Asset Securitization Corp, Rev Ref Asset Backed Bond 5.000 06-01-26 BBB 1,000 972,510 Yonkers Industrial Development Agency, Rev Community Dev Pptys Yonkers Inc Ser 2001A 6.625 02-01-26 BBB- 1,000 1,143,650 Page 2 John Hancock New York Tax-Free Income Fund Securities owned by the Fund on November 30, 2005 (unaudited) Puerto Rico 9.18% Puerto Rico Aqueduct and Sewer Auth, Rev Ref Inverse Floater (Gtd) (P) 9.120 07-01-11 AAA 2,000 2,456,040 Puerto Rico, Commonwealth of, Gen Oblig Unltd Residual Ser 975 (P) 6.730 07-01-18 Aaa 500 566,080 Puerto Rico Public Building Auth, Rev Govt Facil Ser 1995A (Gtd) 6.250 07-01-12 AAA 1,110 1,276,156 Puerto Rico Public Finance Corp, Rev Preref Commonwealth Approp Ser 2002E 5.500 08-01-29 BBB- 1,005 1,100,606 Rev Unref Bal Commonwealth Approp Ser 2002E 5.500 08-01-29 BBB- 495 513,548 Virgin Islands 3.36% Virgin Islands Public Finance Auth, Rev Ref Gross Receipts Tax Ln Note Ser 1999A 6.500 10-01-24 BBB 535 593,304 Rev Sub Lien Fund Ln Notes Ser 1998E (G) 5.875 10-01-18 BBB- 1,500 1,571,550 Interest Par value Issuer, description, maturity date rate (%) Value Short-term investments 0.10% (Cost $63,000) Joint Repurchase Agreement 0.10% Investment in a joint repurchase agreement transaction with UBS Warburg, Inc. - Dated 11-30-05, due 12-1-05 (secured by U.S. Treasury Inflation Indexed Bonds 3.375% and 3.625%, due 4-15-28 and 4-15-32 and U.S. Treasury Inflation Indexed Note 1.625%, due 1-15-15) 3.95 63 63,000 Total investments 100.00% Page 3 John Hancock New York Tax-Free Income Fund Footnotes to Schedule of Investments November 30, 2005 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service or Fitch where Standard & Poor's ratings are not available unless indicated otherwise. (G) Security rated internally by John Hancock Advisers, LLC. (M) These securities, having an aggregate value of $2,081,280, or 3.23% of the Fund's total investments, have been purchased as a forward commitmentsthat is, the Fund has agreed on trade date to take delivery of and to make payment for these securities on a delayed basis subsequent to the date of this schedule. The purchase price and interest rate of these securities are fixed at trade date, although the Fund does not earn any interest on these until settlement date. The fund has segregated assets with a current value at least equal to the amount of the forward commitments. Accordingly, the market value of $2,169,019 of New York State Dormitory Auth Rev Ref State Univ Edl Facil Ser 1993A, 5.25%, 5-15-15 and
